DETAILED ACTION

Summary
This is a Non-Final Office Action for the application filed 10/25/2020, Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Application CN202010759653.3 on 07/31/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010759653.3 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities:
P0007, Line 17 – “palm of the palm” should read “palm of the hand”
P00014, Page 3 Line 24 - “palm of the palm” should read “palm of the hand”
P00014, Page 4 Line 1 - “palm of the palm” should read “palm of the hand”
P00039, Page 9 Line 3 - “palm of the palm” should read “palm of the hand”
P00046, Line 15 - “palm of the palm” should read “palm of the hand”
P00047, Line 20 - discharge pipe 3210 should be discharge pipe 321
P00049, Line 17 & 20 – Boss and Convex Pillars both labeled component 17
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a clamping member” in Claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the limitation “wherein said sleeve is connected to” in lines 2-3 is indefinite as the sleeve was previously introduced as “a sleeve or a button.”  The phrase makes the remainder of the claim unclear for the alternatively claimed “button”.   For the purpose of examination, the limitation “said sleeve is connected to” in lines 2-3 has been interpreted as “said sleeve or button is connected to.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Villaveces (US 5,927,548) in view of Rodriguez (US 9,913,561 B1).

	Regarding Claim 1, Villaveces discloses a portable sterilizing sprayer (dispenser for disinfecting gel, title and abstract) comprising: a housing having a front surface, a back surface and an inner cavity at least partially enclosed by said front and back surfaces (main housing 12, Fig. 1-3 & 6-7), wherein said inner cavity comprises a first chamber configured to be selectively filled with a liquid to be stored therein (container 54 storing disinfecting liquid, Col. 4 Line 18) and a second chamber separated from said first chamber by a partitioning wall (separated by wall of chamber 54, Fig. 6-7); a nozzle configured to spray or dispense the liquid stored in said first chamber (opening 30, Col. 3 Lines 57-64); a trigger assembly comprising an actuating manifold movably disposed within said second chamber (mounting block 20, Col. 3 Lines 48-50, Fig. 6-7), and a clamping member disposed at said back surface of said housing and configured for attachment to an article worn by a user (mounting loop 60, Col. 4 Lines 48-51). Villaveces fails to explicitly disclose a sleeve disposed at and forming an upper portion of said housing, wherein said sleeve is connected to said actuating manifold; wherein said actuating manifold, in response to a force applied to said sleeve, is configured to move from a rest position into a pressed position causing said nozzle to spray or dispense the liquid stored in said first chamber, and wherein said actuating manifold, in response to the force removed from said sleeve, is configured to return to the rest position.
	Rodriguez discloses a portable, hand-held device for dispensing fluid hand sanitizer (abstract). The device comprising a sleeve disposed at and forming an upper portion of said housing (pump control cover 295, Col. 4 Lines 25-40, Fig. 9), wherein said sleeve is connected to said actuating manifold (pump control cover engages the pump control, Col. 7 Lines 38-50); wherein said actuating manifold, in response to a force applied to said sleeve, is configured to move from a rest position into a pressed position causing said nozzle to spray or dispense the liquid stored in said first chamber (Col. 4, Lines 25-35), and wherein said actuating manifold, in response to the force removed from said sleeve, is configured to return to the rest position (Claim 12). Advantageously, incorporating a sleeve connected to an actuating manifold allows the user to dispense liquids while keeping the components within the device free from dirt or damage (Col. 7 Lines 48-50). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a sleeve in connection to an actuating manifold in seeking to prevent the contamination of interior components as suggested by Rodriguez in the portable sterilizing sprayer taught by Villaveces. 

	Regarding Claim 2, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 1. Villaveces further discloses said actuating manifold (mounting block 20) comprising a piston chamber extending along a linear direction of travel of said actuating manifold (pumping cylinder 36, Fig. 6-7), and a discharge conduit connected in fluid communication with and perpendicularly extending from said piston chamber (internal legs 22 and 24, Col. 3 Lines 50-55, Fig. 6-7).

	Regarding Claim 3, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 2. Villaveces further discloses a suction pipe assembly (pumping mechanism 34, pumping cylinder 36, and supply tube 52) extending from said first chamber into said second chamber (supply tube 52 extending into container 54, Col. 4 Lines 17-19, Fig. 6-7) through an opening fitted with a sealing ring in said partitioning wall (second embodiment in Fig. 19, tube 106’ pierces through sealed opening of cartridge 94, Col. 6 Lines 32-38).

	Regarding Claim 12, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 1, but is silent on at least an upper surface of said sleeve comprising a soft rubber material. Rodriguez is called upon, as above, to disclose a sleeve (pump control cover 295) and to further teach said sleeve comprising a soft rubber material (Col. 7 Lines 38-49). Advantageously, incorporating a sleeve connected to an actuating manifold allows the user to dispense liquids while keeping the components within the device free from dirt or damage (Col. 7 Lines 48-50). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a sleeve in connection to an actuating manifold in seeking to prevent the contamination of interior components as suggested by Rodriguez in the portable sterilizing sprayer taught by Villaveces. 

	Regarding Claim 13, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 1, but is silent on said sleeve being fixedly secured to an inner side of said front surface of said housing. Rodriguez is relied upon, as above, to disclose a sleeve (pump control cover 295) and to further teach said sleeve being fixedly secured to an inner side of said front surface of said housing (Col. 7 Lines 48-50, Fig. 9). Advantageously, incorporating a sleeve connected to an actuating manifold allows the user to dispense liquids while keeping the components within the device free from dirt or damage (Col. 7 Lines 48-50). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a sleeve in connection to an actuating manifold in seeking to prevent the contamination of interior components as suggested by Rodriguez in the portable sterilizing sprayer taught by Villaveces.

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Villaveces (US 5,927,548) in view of Rodriguez (US 9,913,561 B1), as applied to Claim 3 above, and further in view of Schwandt (US 2010/0155430 A1)

	Regarding Claim 4, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 3.
Villaveces further discloses said suction pipe assembly (pumping mechanism 34, pumping cylinder 36, and supply tube 52) comprising a tail tube portion disposed at one end of said suction pipe assembly (pumping cylinder 36 and passageway 22), another tube portion disposed at an opposing end of said suction pipe assembly (supply tube 52), and a suction pipe portion disposed therebetween (supply tube 52). Villaveces is silent on the tube portion opposing the tail tube being an elbow shape.
	Schwandt discloses a curved dip tube for sprayer heads (title). The dip tube being an elbow tube portion (dip tube 14, Fig. 1, abstract) disposed at an end of a suction pipe assembly (sprayer head 10). Advantageously, utilizing a curved elbow tube allows the tip of the tube to be positioned on the lowest point where liquid level pools (abstract). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to add a curve to the tube portion as suggested by Schwandt in the portable sterilizing sprayer taught by Villaveces. 

	Regarding Claim 5, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 4. Villaveces further discloses said tail tube portion is disposed entirely within said second chamber (passageway 32 and pumping cylinder 36 inside main housing 12 and outside second chamber 54) and said opposing tube portion is disposed entirely within said first chamber (supply tube 52 disposed in compartment 54). Villaveces is silent on the opposing tube portion being elbow shaped. 
	Schwandt is relied upon, as above, to teach the elbow tube portion (curved dip tube 14) and to further teach the elbow tube being disposed entirely within a first chamber (Fig. 1) Advantageously, utilizing a curved elbow tube allows the tip of the tube to be positioned on the lowest point where liquid level pools (abstract). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to add a curve to the tube portion as suggested by Schwandt in the portable sterilizing sprayer taught by Villaveces.
	
	Regarding Claim 6, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 4. Villaveces further discloses said tail tube portion (passageway 32 and pumping cylinder 36) of said suction pipe assembly (pumping mechanism 34, pumping cylinder 36, and supply tube 52) is securely connected in fluid communication with said piston chamber (Fig. 6-7).

Claims 7-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Villaveces (US 5,927,548) in view of Rodriguez (US 9,913,561 B1), as applied to Claim 2 above, and further in view of Pindor et al. (US 10,464,736 B1).

	Regarding Claim 7, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 2, further comprising a dispensing nozzle assembly (dispensing tube 28 and orifice 30) disposed within said second chamber (Fig. 6-7), a connecting pipe extending from the nozzle assembly (dispensing tube 28), wherein said nozzle assembly is connected in fluid communication, via said connecting pipe, with said discharge conduit of said actuating manifold (dispensing tube 28 connected to dispensing legs 24 in fluid connection, Fig. 6-7, Claim 2). Villaveces is silent on the nozzle assembly comprising a nozzle member connected in fluid communication, via said connecting pipe, with said discharge conduit of said actuating manifold.
	Pindor et al. discloses an actuator for a spray can comprising a nozzle assembly (14) comprising a nozzle member (spray tip 31, Fig. 8) connected in fluid communication, via said connecting pipe (internal passage 48, Fig. 12), with said discharge conduit (central passage 50, Fig. 12) of said actuating manifold (actuator 10).  Advantageously, incorporating a nozzle member allows for the direct spray of liquids in patterns such as conical fan spray patterns (Col. 1 Lines 42-45). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a nozzle member in seeking to provide direct spraying of liquids as suggested by Pindor et al. in the portable sterilizing sprayer taught by Villaveces.

	Regarding Claim 8, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 7, but is silent on said nozzle member is press-fitted into a fixed seat connected to an interior side of said front surface and disposed within said second chamber, such that said nozzle member is generally aligned with said nozzle.
	Pindor et al. is relied upon, as above, to teach the nozzle member (spray tip 31) and to further teach said nozzle member is press-fitted into a fixed seat connected to an interior side of said front surface (Col. 5 Lines 27-29) and disposed within said second chamber, such that said nozzle member is generally aligned with said nozzle (Fig. 8). Advantageously, incorporating a nozzle member allows for the direct spray of liquids in patterns such as conical fan spray patterns (Col. 1 Lines 42-45). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a nozzle member in seeking to provide direct spraying of liquids as suggested by Pindor et al. in the portable sterilizing sprayer taught by Villaveces.

	Regarding Claim 9, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 7, and further discloses the liquid, in response to said actuating manifold being moved from the rest position into the pressed position, is extruded from said first chamber, via said connecting pipe, to said nozzle assembly (pressing upper section 14 moves mounting block 20 causing pumping mechanism 34 to dispel disinfectant from compartment 54 to nozzle 30 via tubes 52/22/28, Col. 4 Lines 33-36, claim 2). Modified Villaveces is silent on the liquid being extruded to the nozzle member and ejected from said nozzle member through said nozzle.
	Pindor et al. is relied upon, as above, to teach the nozzle member (spray tip 31) and to further teach the liquid being extruded to the nozzle member and is ejected from said nozzle member through said nozzle (Col. 4 Lines 39-45). Advantageously, incorporating a nozzle member allows for the direct spray of liquids in patterns such as conical fan spray patterns (Col. 1 Lines 42-45). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a nozzle member in seeking to provide direct spraying of liquids as suggested by Pindor et al. in the portable sterilizing sprayer taught by Villaveces.

	Regarding Claim 14, Villaveces discloses a portable sterilizing sprayer (dispenser for disinfecting gel, title and abstract) comprising: a housing having a front surface, a back surface and an inner cavity at least partially enclosed by said front and back surfaces (main housing 12, Fig. 1-3 & 6-7), wherein said inner cavity comprises a first chamber configured to be selectively filled with a liquid to be stored therein (container 54 storing disinfecting liquid, Col. 4 Line 18) and a second chamber separated from said first chamber by a partitioning wall (separated by wall of chamber 54, Fig. 6-7); a nozzle configured to spray or dispense the liquid stored in said first chamber (opening 30, Col. 3 Lines 57-64); an actuating manifold movably disposed within said second chamber (mounting block 20, Col. 3 Lines 48-50, Fig. 6-7), said actuating manifold comprising a piston chamber (pumping cylinder 36, Fig. 6-7) and a discharge conduit (discharge leg 24, Fig. 6-7) connected in fluid communication with and perpendicularly extending from said piston chamber (internal legs 22 and 24, Col. 3 Lines 50-55, Fig. 6-7); a dispensing nozzle assembly disposed within said second chamber (dispensing tube 28 and orifice 30, Fig. 6-7), and a clamping member disposed at said back surface of said housing and configured for attachment to an article worn by a user (mounting loop 60, Col. 4 Lines 48-51); wherein said actuating manifold, in response to a force applied thereto, is configured to move from a rest position into a pressed position causing said nozzle to spray or dispense the liquid stored in said first chamber (pressing upper section 14 moves mounting block 20 causing pumping mechanism 34 to dispel disinfectant from compartment 54 to nozzle 30 via tubes 52/22/28, Col. 4 Lines 33-36, claim 2), and wherein said actuating manifold, in response to the force removed therefrom, is configured to return to the rest position (Col. 4 Lines 36-41). Villaveces fails to explicitly disclose said dispensing nozzle assembly comprising a nozzle member and a connecting pipe extending therefrom, wherein said nozzle member is connected in fluid communication, via said connecting pipe, with said discharge conduit of said actuating manifold.
	Pindor et al. discloses an actuator for a spray can comprising a nozzle assembly (14) comprising a nozzle member (spray tip 31, Fig. 8) and a connecting pipe extending therefrom (internal passage 48, Fig. 12), wherein said nozzle member (spray tip 31, Fig. 8) is connected in fluid communication, via said connecting pipe (internal passage 48, Fig. 12), with said discharge conduit (central passage 50, Fig. 12) of said actuating manifold (actuator 10).  Advantageously, incorporating a nozzle member allows for the direct spray of liquids in patterns such as conical fan spray patterns (Col. 1 Lines 42-45). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a nozzle member in seeking to provide direct spraying of liquids as suggested by Pindor et al. in the portable sterilizing sprayer taught by Villaveces.

	Regarding Claim 15, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 14, but fails to explicitly disclose said nozzle member is press-fitted into a fixed seat connected to an interior side of said front surface and disposed within said second chamber, and wherein said nozzle member is generally aligned with said nozzle.
	Pindor is relied upon, as above, to teach the nozzle member (spray tip 31, Fig. 8) and to further teach said nozzle member is press-fitted into a fixed seat connected to an interior side of said front surface and disposed within said second chamber (Col. 5 Lines 27-29), and wherein said nozzle member is generally aligned with said nozzle (Fig. 8). Advantageously, incorporating a nozzle member allows for the direct spray of liquids in patterns such as conical fan spray patterns (Col. 1 Lines 42-45). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a nozzle member in seeking to provide direct spraying of liquids as suggested by Pindor et al. in the portable sterilizing sprayer taught by Villaveces.
	
	Regarding Claim 16, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 14 and further discloses a suction pipe assembly (pumping mechanism 34, pumping cylinder 36, and supply tube 52) extending from said first chamber into said second chamber (supply tube 52 extending into container 54, Col. 4 Lines 17-19, Fig. 6-7) through an opening in said partitioning wall (Col. 4 Lines 17-19).

	Regarding Claim 20, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 14 and further discloses a sleeve or button (upper member 14) disposed at an upper portion of said housing (Fig. 6-7), wherein said sleeve or button is connected to said actuating manifold (mounting block 20) such that said actuating manifold is configured to be actuated responsive to a force applied to said sleeve or button (mounting block 20 moves in response to force applied to upper member 14). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Villaveces (US 5,927,548) in view of Rodriguez (US 9,913,561 B1) and Pindor et al. (US 10,464,736 B1), as applied to Claim 7 above, and further in view of Green (US Re. 26,012)

Regarding Claim 10, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 7 and further discloses wherein one end of said connecting pipe is removably secured to said discharge conduit (tube 28 connected to discharge leg 24, Col. 3 Lines 55-56, Fig. 6-7). Villaveces fails to explicitly disclose the connection being secured by a clamping member wherein another end of said connecting pipe is removably secured to said nozzle member.
Green discloses a valve housing actuator for aerosol cans (Col. 1 Lines 12-16), and further discloses a clamping member (clamping sleeve 61, Col. 4 Lines 23-30) wherein another end of said connecting pipe is removably secured to said nozzle member (Fig. 3). Advantageously, incorporating a clamp allows for a tight engagement with another member creating a continuous sleeve (Col. 4 Lines 23-30). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a clamp in seeking to create a continuous engagement as suggested by Green in the portable sterilizing sprayer taught by Villaveces.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Villaveces (US 5,927,548) in view of Rodriguez (US 9,913,561 B1), as applied to Claim 1 above, and further in view of Lang et al. (US 2014/0061233 A1)

	Regarding Claim 11, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 1, but fails to disclose wherein said back surface comprises a liquid injection aperture for selectively adding the liquid into said first chamber and a cover for plugging or covering said liquid injection aperture.
	Lang et al. discloses a fluid application system comprising a reservoir, a sprayer housing including a manifold, and a pump assembly in fluid communication with an outlet (abstract). Lang et al. further discloses wherein said back surface comprises a liquid injection aperture (fill opening 31, Fig. 2) for selectively adding the liquid into said first chamber (p0092) and a cover for plugging or covering said liquid injection aperture (refill cap 33, p0092, Fig. 2). Advantageously, incorporating a filling opening and cover allows the chamber to be refilled and covered for continuous use (p0092). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include an injection aperture and cover in seeking to increase the reusability of the device as suggested by Lang et al. in the portable sterilizing sprayer taught by Villaveces. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Villaveces (US 5,927,548) in view of Pindor et al. (US 10,464,736 B1), as applied to Claim 16 above, and further in view of Schwandt (US 2010/0155430 A1)

Regarding Claim 17, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 16. Villaveces further discloses said suction pipe assembly (pumping mechanism 34, pumping cylinder 36, and supply tube 52) comprising a tail tube portion disposed at one end of said suction pipe assembly (pumping cylinder 36 and passageway 22), another tube portion disposed at an opposing end of said suction pipe assembly (supply tube 52), and a suction pipe portion disposed therebetween (supply tube 52). Villaveces is silent on the tube portion opposing the tail tube being an elbow shape.
	Schwandt discloses a curved dip tube for sprayer heads (title). The dip tube being an elbow tube portion (dip tube 14, Fig. 1, abstract) disposed at an end of a suction pipe assembly (sprayer head 10). Advantageously, utilizing a curved elbow tube allows the tip of the tube to be positioned on the lowest point where liquid level pools (abstract). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to add a curve to the tube portion as suggested by Schwandt in the portable sterilizing sprayer taught by Villaveces. 

	Regarding Claim 18, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 17. Villaveces further discloses said tail tube portion is disposed entirely within said second chamber (passageway 32 and pumping cylinder 36 inside main housing 12 and outside second chamber 54) and said opposing tube portion is disposed entirely within said first chamber (supply tube 52 disposed in compartment 54). Villaveces is silent on the opposing tube portion being elbow shaped. 
	Schwandt is relied upon, as above, to teach the elbow tube portion (curved dip tube 14) and to further teach the elbow tube being disposed entirely within a first chamber (Fig. 1) Advantageously, utilizing a curved elbow tube allows the tip of the tube to be positioned on the lowest point where liquid level pools (abstract). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to add a curve to the tube portion as suggested by Schwandt in the portable sterilizing sprayer taught by Villaveces.

	Regarding Claim 19, modified Villaveces makes obvious the portable sterilizing sprayer of Claim 17. Villaveces further discloses said tail tube portion (passageway 32 and pumping cylinder 36) of said suction pipe assembly (pumping mechanism 34, pumping cylinder 36, and supply tube 52) is securely connected in fluid communication with said piston chamber (Fig. 6-7).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HWANG whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00 pm Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H./Examiner, Art Unit 1799                                                                                                                                                                                                        



/SEAN E CONLEY/Primary Examiner, Art Unit 1799